FILED
                             NOT FOR PUBLICATION                            MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



HUI-QIN ZHU,                                     No. 11-72491

               Petitioner,                       Agency No. A076-342-360

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Hui-Qin Zhu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion a motion to

reopen, Lin v. Holder, 588 F.3d 981, 984 (9th Cir. 2009), and we deny the petition

for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Zhu’s third motion to reopen

as untimely and number-barred because it was filed over twelve years after the

agency’s final administrative decision and Zhu did not show changed

circumstances in China in order to qualify for the regulatory exception to the filing

deadline. See 8 C.F.R. § 1003.2(c)(2), (c)(3)(ii); Lin, 588 F.3d at 988–89 (record

did not show material change in enforcement of family planning laws sufficient to

establish changed country conditions and excuse an untimely motion to reopen);

He v. Gonzales, 501 F.3d 1128, 1132 (9th Cir. 2007) (a change in personal

circumstances does not establish changed country conditions). We reject Zhu’s

contention that the BIA’s case law indicates a change in China. We also reject

Zhu’s contention that the BIA did not consider all the evidence she submitted. See

Lin, 588 F.3d at 987 (“[A]lthough the BIA must consider a petitioner’s evidence of

changed country conditions, it need not expressly refute on the record every single

piece of evidence.”). In light of our conclusion, we do not reach Zhu’s remaining

contentions.

      Finally, we deny Zhu’s request for judicial notice. See Fisher v. INS, 79
F.3d 955, 963 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED.




                                           2                                   11-72491